Citation Nr: 0704038	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-37 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a ventral abdominal 
wall hernia.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
2001.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  In March 2006, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to service connection for a ventral abdominal 
wall hernia.

2.  The medical evidence of record shows that the veteran's 
sleep apnea is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for a ventral abdominal wall hernia, have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006).

2.  Sleep apnea was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ventral Abdominal Wall Hernia

In December 2002, the veteran filed a claim for service 
connection for a ventral abdominal wall hernia.  By a rating 
decision dated in August 2003, the issue of service 
connection for a ventral abdominal wall hernia was denied.  
The veteran perfected an appeal to this issue in September 
2004.  In a letter received in March 2006, the veteran stated 
that he wished to withdraw all issues on appeal except for 
the issue of entitlement to service connection for sleep 
apnea.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal as to the issue of entitlement to 
service connection for a ventral abdominal wall hernia.  As a 
result, no allegation of error of fact or law remains before 
the Board for consideration with regard to the issue of 
entitlement to service connection for a ventral abdominal 
wall hernia.  As such, the Board finds that the veteran has 
withdrawn his claim as to this issue, and accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the issue of entitlement to service connection for a ventral 
abdominal wall hernia, and it is dismissed.

Sleep Apnea

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving the veteran's 
claim for service connection for sleep apnea as the Board is 
taking action favorable to the veteran by granting service 
connection for this disorder.  As such, this decision poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records include multiple 
complaints and symptoms related to sleep apnea.  A March 1994 
medical report stated that the veteran complained of chronic 
loud snoring and nasal obstruction, with questionable sleep 
apnea.  The veteran requested an evaluation for a 
questionable abnormality.  The examiner requested that the 
veteran be evaluated.  The provisional diagnosis was snoring, 
with symptoms of sleep apnea.

A May 1998 medical report stated that the veteran was snoring 
and should be considered for an obstructive sleep apnea 
evaluation in the future.

Medical records from 1999 to 2000 indicate that the veteran 
was having trouble sleeping.  He was prescribed Zoloft and it 
was noted that he was sleeping better.  An August 2000 
medical report stated that the veteran had stopped taking 
Zoloft and was having difficulty sleeping.  The plan stated 
that the veteran would be restarted on Zoloft "as it may 
help him with the sleeping."

However, on the veteran's military service retirement 
examination in February 2001, he reported that he had 
frequent trouble sleeping.  It was noted that the veteran was 
taking Zoloft for mild depression.  

After separation from military service, an October 2001 
private medical report stated that the veteran had a 
longstanding history of fatigue.  The impression was 
insufficient sleep syndrome, with poor sleep hygiene and 
possible obstructive sleep apnea.

A November 2001 private medical report stated that the 
veteran was a loud snorer, his wife had observed apnea 
events, and his "history strongly suggests significant sleep 
apnea."  After two nights of observation during a clinical 
polysomnography, the impression was obstructive sleep apnea 
that was markedly improved with nasal bi-level positive 
airway pressure, insufficient sleep syndrome, and inadequate 
sleep hygiene.  

A September 2003 letter from a private physician stated that 
the veteran "was diagnosed with obstructive sleep apnea on 
11/13/01 after a sleep lab evaluation.  His wife reports that 
his symptoms had been persistent over a year.  This assuredly 
began in the service but was not diagnosed until 3 1/2 months 
after his discharge."

A July 2005 VA examination found that obstructive sleep apnea 
did not manifest in service, as the in-service sleep 
difficulties were attributed to other causes which were 
properly diagnosed and treated.  The examiner concluded that 
"[t]here is no medical evidence of sleep disorder or 
difficulty complaint (except snoring) in the record to 
support a diagnosis of sleep apnea while on active duty."

In a December 2006 videoconference hearing before the Board, 
the veteran testified that he first noticed that he was 
having problems sleeping in 1991, while he was on active 
duty.  He further stated that in 1998, his wife had to 
repeatedly wake him up at night because he would stop 
breathing.  The veteran stated that he began seeking medical 
help for the problem at that time.

While obstructive sleep apnea was not diagnosed in service, 
the medical evidence of record shows that he repeatedly 
complained of, and was treated for, sleep disturbances.  The 
veteran was diagnosed with obstructive sleep apnea in 
November 2001, less than 4 months after separation from 
active military service.  Furthermore, the September 2003 
letter from a private physician stated that the veteran's 
obstructive sleep apnea "assuredly" began in service.  The 
physician who wrote the letter had treated the veteran for 
the previous 2 years, including the period of time when 
obstructive sleep apnea was diagnosed, and first examined the 
veteran only 9 days after his separation from military 
service for complaints that led to this diagnosis.

Although the July 2005 VA examiner stated that sleep apnea 
was not manifest in service and that a diagnosis of sleep 
apnea was not shown by the evidence during the veteran's 
military service.  Nevertheless, the Board finds that the 
evidence of record shows that the veteran's current 
obstructive sleep apnea is related to his military service.   

Although the VA examiner in 2005 indicated that the veteran's 
sleep impairment was attributed to other causes, the evidence 
of record does not show that the veteran's sleep disturbances 
were attributed to any diagnosis or successfully treated 
during military service.  Though depression and obesity were 
variously diagnosed at the same time, the medial reports did 
not state that these diagnoses caused the veteran's sleep 
disturbances.  While the veteran showed an improvement in his 
sleep after he began taking Zoloft in March 2000, he 
continued to report sleep disturbances in February 2001, 
while still taking the same medication.

Furthermore, the service medical records show that 
obstructive sleep apnea was considered as a possible 
diagnosis in March 1994 and May 1998.  At both of these 
times, the diagnosis was inconclusive and further testing was 
suggested.  The fact that no subsequent sleep test results 
are of record is not sufficient to show that the veteran's 
sleep disturbances were attributed to diagnoses other than 
obstructive sleep apnea.  

The 2005 VA examiner stated that there was no evidence of a 
sleep disorder in service or evidence while on active duty to 
support a diagnosis of sleep apnea while in the military.  
Regardless of this opinion, as noted above, evidence of a 
diagnosis in service is not required for service connection.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In the instant 
case, the Board finds that the only evidence of record that 
addresses whether the veteran's currently diagnosed 
obstructive sleep apnea is related to service is the private 
medical opinion in September 2003.  

Additionally, the evidence of record indicates that the 
veteran's wife first began noticing symptoms of apnea while 
in the service.  Although her statements are not competent to 
establish a diagnosis or the etiology of the veteran's sleep 
apnea, her statements are competent evidence as to what she 
observed.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay 
statements are competent to prove that a claimant exhibited 
certain features or symptoms of an injury or illness during 
service).

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's sleep apnea is related to his 
military service and therefore, service connection for sleep 
apnea is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

The claim of entitlement to service connection for a ventral 
abdominal wall hernia is dismissed.

Service connection for sleep apnea is granted.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


